Whereas, Benjamin F. Long, did on the 16th day of July, 1929, file affidavit in this court *Page 645 
wherein he alleges that he is one of the attorneys for the appellant in the above-entitled cause; that the appellant died in April, 1929, after the submission of this cause and before the decision thereof by this court. Wherefore, on behalf of the appellant, he prays that the decision of the court revert to and be entered as of the date of submission thereof.
This court being sufficiently advised in the premises, now orders that the decision of the court relate back to and be entered as of date of submission herein.